DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Response to Amendment
The amendments and arguments/remarks filed on 11/17/2021 have been entered and fully considered.
Instant claims 1 and 14 have been entered and fully considered.
Instant claims 2 and 15 have been cancelled currently.
Instant claims 1, 3-14, and 16-21 are pending.

Response to Arguments
Applicant’s arguments/remarks, see p. 7-11 filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 and 3-13 under 35 USC 102 have been fully considered.  Though the remarks are not fully persuasive, the rejection has been withdrawn.  However, upon further consideration and for the sake of clarity, a new ground(s) of rejection under 35 USC 103 is made in view of U.S. 2013/0299689 A1 (Loboda); see new rejection below.

Applicant states and discusses on p. 12 of the current remarks regarding instant claim 14 that, “Accordingly, Applicant submits that claim 14 is unobvious over the combination of Glish and Manri since the combination of Manri and Glish collectively do not describe the feature of performing an analysis of peptides or proteins that utilizes direct infusion of the sample to the ion source.” 
The Examiner disagrees. As stated below, the combination of Glish et al. and Manri et al. discloses (fig. 2-4 and para. [0044]-[0053] of Manri et al.) a flow-chart of their invention that shows a process for proteome analysis focusing on phosphorylation; wherein the analysis process is conducted within a mass spectrometry system controlled by a controller to perform introducing a sample 1 (“direct infusion”) and separating the sample via liquid chromatography 2 (the chromatograph component encompassing “a pump that is configured for direct infusion of the sample solution …”). It is the position of the Examiner that the structure of the chromatograph from Manri et al. encompasses “a pump” for controlling the flow of sample into an “ion source” for use 

Applicant states and discusses on p. 12 of the current remarks regarding instant claim 14 that, “In addition, the combination of Glish and Manri do not determine a precursor charge state and a molecular weight for one or more species of the precursor ions utilizing the ExD spectra.”
The Examiner disagrees. As discussed in the last filed final Office action, it is the position of the Examiner that Manri et al. discloses the structure (fig. 1) and process (fig. 2, 5, and 8) for performing the invention of the instant claims though they may perform other steps and have additional structure there within the reference. Though the applicant states that Manri et al. includes additional structure and steps, the encompassing language of the instant claims can be read on the reference; see “MPEP 2111.03 Transitional Phrases” for clarity regarding broad versus limiting claim language. Regarding Glish et al.; Glish et al. discloses (abstract, title, and fig. 1-9) methods and apparatus for electron or positron capture dissociation. Glish et al. discloses (fig. 1 and para. [0043]-[0048]) a mass spectrometer 10 comprising “ion source” 22, first ion gate 18, first linear quadrupole 12 (“a mass analyzer …”), magnetic trap 14 (“an ExD reaction cell …”), second linear quadrupole 16, and second ion gate 20; wherein the product ions 34 are detected by a suitable “detector” to acquire mass spectrum (para. [0048]). It is the position of the Examiner that the structure of Glish et al., like Manri et al., meets and performs the invention of the instant claims though they may perform other steps 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0072132 A1 (Manri et al.) in view of U.S. 2013/0299689 A1 (Loboda).
In regards to instant claims 1, 3, 7, 10, and 13; Manri et al. discloses (title, abstract, and fig. 1-11) a mass spectrometry system and method for capable obtaining structural information of a substance at an improved efficiency, and the time required for the analysis and identification of the substance has been reduced (“A method of processing a sample …”).  Manri et al. discloses (fig. 2-4 and para. [0044]-[0053]) a flow-chart of their invention that shows a process for proteome analysis focusing on phosphorylation; the analysis process comprises introducing sample 1 (encompassing a “direct infusion” of sample into a system for analysis), separating the sample via liquid chromatography 2, ionizing 2 the separated sample via an “ion source” – negative or positive modes (“charge states”) – to produce parent ions, mass filtering parent ions 44 (“precursor ions”) in a quadrupole mass filter, collision induced dissociation - CID - via a collision cell 45 of the parent ions (“ExD reactions”), detecting fragment ions via ToF MS 47 (“detecting product ions” and “determining a precursor charge state …”).  Manri et al. discloses (fig. 3-4) spectra of dissociated phosphate group (79 m/z) that is dissociated by the CID to form corresponding product ions:  (“isolation windows” and “range of about 1 Da”).  Manri et al. further teaches (para. [0009]) top down analysis wherein a protein is directly subjected to mass spectroscopy:  (encompassing “direct infusion” to a system comprising an ion source).


In regards to instant claims 4-6 and 8-9; Manri et al. discloses (fig. 3-4) spectra of dissociated phosphate group (79 m/z) that is dissociated by the CID to form corresponding product ions (encompassing “first and second m/z isolation windows” and “first and second charge reduced species”):  (“isolation windows” and “range of about 1 Da”).  
In regards to instant claims 11-12; Manri et al. discloses (para. [0051] and fig. 4) the identification of an “amino acid” sequence and a site of modification.

Claim 14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0245448 A1 (Glish et al.) in view of U.S. 2009/0072132 A1 (Manri et al.).
In regards to instant claims 14 and 16-20; Glish et al. discloses (abstract, title, and fig. 1-9) methods and apparatus for electron or positron capture dissociation. Glish et al. discloses (fig. 1 and para. [0043]-[0048]) a mass spectrometer 10 comprising “ion source” 22, first ion gate 18, first linear quadrupole 12 (“a mass analyzer …”), magnetic trap 14 (“an ExD reaction cell …”), second linear quadrupole 16, and second ion gate 20; wherein the product ions 34 are detected by a suitable “detector” to acquire mass spectrum (para. [0048]). 
Glish et al. does not expressly disclose “a controller.” However, Manri et al. discloses (title, abstract, and fig. 1-11) a mass spectrometry system and method for 

In regards to instant claim 21; Manri et al. discloses (fig. 2-4 and para. [0048]-[0053]) discloses using positive and negative mode setting with their mass spectrometry system for analyzing via CID for samples possibly containing a phosphate group – the two modes of analysis are compared to identify amino acid sequences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798